Hemphill, Ch. J.
This suit was on a note given as a forfeit on a horse race. Evidence by both parties was admitted without exception, and multiplied instructions, as well at the request of the plaintiff as of the defendants, were given to the jury. Verdict and judgment were for the defendants.
Some of the instructions, if severely scrutinized, might perhaps be obnoxious to criticism. But contracts of this character must be honest and fair beyond exception, to entitle them *319to favorable consideration. Technical quibbles and objections should not be permitted to set aside a judgment, when it is manifest that upon the evidence, the plaintiff was not entitled to recover. The note was sued upon as a forfeit, and although it may have been intended as such when executed, yet, from the evidence it is clear that the parties had subsequently agreed not to run the race, consequently no forfeiture could have been incurred. The most that could be said for the plaintiff is, that there was some conflict of evidence. This it was the province of the jury to reconcile, and having found for the defendants, their verdict cannot be disturbed.
Judgment affirmed.